Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 14, 1973, convicting him of manslaughter in the second degree (three counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. This prosecution is the result of an automobile accident in which three persons died. The testimony was contradictory as to many questions of fact, including the color of the traffic light at the time of the collision and the speed of defendant’s vehicle. Under these circumstances, the trial court should have permitted cross-examination of witnesses concerning civil actions which may be pending and in which they have an interest. The jury should have been permitted to consider such testimony on the issue of credibility. Latham, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.